DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Some of Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive.
Applicant argues that the Riley et al. references does not anticipate Claim 1 because the device of Riley et al. is not explicitly stated to be sized appropriately for use in detecting leakage around an occlusive implant. Examiner argues that since the device of Riley et al. is sized to navigate a patient’s vasculature (col. 1, lines 19-20: “identifying the effect of an occlusion on blood flow in vasculature”) and since the distance between the pressure sensors is contemplated to vary depending on the size of the occlusive material (col. 16, lines 14-17: “The two (2) distal pressure sensors 314 may be separated by a distance that is most appropriate for the size of lesion or thrombus that is common to a particular region”, this section refers to an alternative embodiment but is still relevant to the embodiment of Fig. 24 used for this rejection) that the device of Riley et al. is fully capable of anticipating this limitation, particularly since the specific dimensions of the occlusive implant (as stated by applicant in the Remarks document to be one inch long) are not claimed as part of this limitation. Furthermore, Applicant is reminded that- “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established
Applicant also argues that since catheter 50 of Fig. 24 fails to teach a first sensor and a second sensor disposed on the elongate shaft, that Riley et al. does not anticipate claim 1. However, it should be noted that the claim limitation used by Applicant in the Remarks document is actually a portion of claim 15, not claim 1. Claim 1 only requires “a first sensor disposed adjacent the elongate shaft”, and does not explicitly state that the first sensor be disposed on the elongate shaft. As can be seen in Fig. 24, the sensors can be considered to be disposed adjacent the elongate shaft because no special definition or distance requirement for “adjacent” was provided in the present specification.
Applicant also argues that “the mere existence of a pressure differential, or a lack thereof, across an occlusive implant is not logically sufficient to determine the existence of a fluid leak”. Applicant is reminded that- “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (see MPEP 2112.01). While a processor for calculating/comparing the parameters is mentioned within the present specification (page 14, lines 7-14: “Additionally, it is contemplated that the first sensor 30 and/or the second sensor 32 may be wired to a processor (not shown), whereby the processor may be designed to utilize the data sensed, measured and/or collected by the first sensor 30 and/or the second sensor 32 to calculate and/or compare one or more parameters (e.g., fluid flowrates, fluid pressures, fluid temperature, etc.). For example, it can be appreciated that in order to determine whether fluid is leaking around the occlusive implant 10 shown in FIG. 5, it may be desirable to measure and compare the flowrate of fluid on one side of the occlusive implant 10 to the flowrate of fluid on the opposite side of the occlusive implant 10”), the structure/details of this 
Applicant’s argument regarding how Examiner’s interpretation of the phrase “coupled to” is insufficient and inconsistent with the understanding of one of ordinary skill in the art is also unpersuasive. Applicant supplies the dictionary definition of “coupled” since no special definition is provided within the specification of the disclosure and interprets the phrase to require a physical connection instead of mere contact. However, Examiner points out that the section of the MPEP cited by Applicant also states that “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention” (MPEP 2111.01 Section I). The definition provided by Applicant from vocabulary.com includes items that are “joined together” or “characterized by unity, being or joined into a single entity” and therefore does not require permanent fixation or attachment of these items, or even continuous coupling/attachment. Applicant’s interpretation using this definition, in which physical attachment is required, is not necessarily the broadest reasonable interpretation of the claim language, which does not specify the means by which these two parts would be coupled, or the definition of “coupled” itself. Therefore, Examiner’s interpretation of the definition of “coupled to” stands.
Applicant’s arguments, see Remarks, filed 6/7/2021, with respect to the rejections of claims 1 and 15 under 112(b) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.
Applicant’s remaining arguments, see Remarks, filed 6/7/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the a.
Please note that in the previous Office Action filed 3/8/2021 that Examiner mistakenly stated that a relevant piece of prior art, O’Halloran et al. (PGPub US 2020/0107836 A1) was previously ineligible for use as prior art. However, the prior effective filing date of O’Halloran et al. does make it eligible as a reference under 102(a)(2). In light of this, the O’Halloran et al. reference has been incorporated into the new grounds of rejection set forth below, necessitated by Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riley et al. (Patent No. US 9,314,584 B1) in view of O'Halloran et al. (PGPub US 2020/0107836 A1).
With respect to claim 1, Riley et al. discloses an elongate shaft (50 in Fig. 24) having a port (54) disposed at a distal end region (end furthest from control unit 4), wherein the elongate shaft (50) is configured to be capable of being positioned adjacent to an occlusive implant (col. 1, lines 19-20: “identifying the effect of an occlusion on blood flow in vasculature”, sized to be inserted into a patient’s vasculature) such that the first sensor (581) is capable of being positioned on a first side of an occlusive implant and wherein the port (54) is capable of being positioned on a second side of an occlusive implant (col. 16, lines 14-17: “The two (2) distal pressure sensors 314 may be separated by a distance that is most appropriate for the size of lesion or thrombus that is common to a particular region”, this section refers to an alternative embodiment but is still relevant to the embodiment of Fig. 24 used for this rejection), wherein the first sensor (581) is configured to measure a first parameter (col. 13, line 17: “two pressure sensors 58(1), 58(2)”), wherein the first parameter (col. 13, line 17) is capable of being utilized to determine a fluid leak between an occlusive implant and a tissue wall defining the left atrial appendage (abstract: “measuring pressure drop across the stenosis, and calculating FFR from measured pressure drop”) wherein the elongate shaft (50) further includes a fluid pump (2) operatively coupled to a proximal end region (end closest to control unit 4) of the elongate shaft (50).
	However, Riley et al. fails to explicitly disclose an occlusive implant coupled to the elongate shaft wherein the elongate shaft is positioned adjacent the occlusive implant and the first sensor is positioned on a first side and the port is positioned on a second side of the occlusive implant.
	In the same field of occlusive implants (abstract), O’Halloran et al. teaches an occlusive implant (1 in Fig. 1) with a first side (side above 13) and a second side (side below 13) comprising a hub (12B in Fig. 4) and a retractable (81 in Figs. 14A-B and 15A-B) membrane (13) that can permit access to an elongate shaft (4).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Riley et al. disclosure to incorporate the teachings of O’Halloran et al. and include an occlusive implant coupled to the elongate shaft of Riley et al. wherein the elongate shaft is positioned adjacent the occlusive implant and the first sensor is positioned on a first side and the port is positioned on a second side of the occlusive implant. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple combination of devices that would have yielded predictable results.
With respect to claim 2, Riley et al. and O’Halloran et al. render all of the preceding claims to be obvious, as shown above. Riley et al. further discloses wherein the first parameter includes at least one of a fluid flowrate, a fluid pressure, and a fluid temperature (col. 13, line 17: “two pressure sensors 58(1), 58(2)”).
Regarding claim 3, Riley et al. and O’Halloran et al. render all of the preceding claims to be obvious, as shown above. Riley et al. further discloses wherein the elongate shaft (50 in Fig. 24) is configured to inject fluid (2) and is capable of injecting fluid into the left atrial appendage (col. 1, lines 19-20: “identifying the effect of an occlusion on blood flow in vasculature”, sized to be inserted into a patient’s vasculature).
Regarding claim 9, Riley et al. and O’Halloran et al. render all of the preceding claims to be obvious, as shown above. Riley et al. further discloses wherein the elongate shaft (50 in Fig. 24) includes a core wire (56) and a second sensor (582) wherein the core wire (56) is capable of coupling to the occlusive implant of O’Halloran (no special definitions for “coupled to” were provided, therefore the dictionary definition is relied upon, the core wire 56 is capable of being “linked or joined together” with the occlusive implant via 81 in Fig. 15A of O’Halloran, this definition does not require a physical fixation, only contact) and wherein the first sensor (581 of Fig. 24) is disposed on the core wire (56) and is capable of being positioned on the first side of an occlusive implant, and wherein the second sensor (582) is disposed on the core wire (56) and is capable of being positioned on the second side of an occlusive implant (col. 16, lines 14-17: “The two (2) distal pressure sensors 314 may be separated by a distance that is most appropriate for the size of lesion or thrombus that is common to a particular region”, this section refers to an alternative embodiment but is still relevant to the embodiment of Fig. 24 used for this rejection).
Regarding claim 10, Riley et al. and O’Halloran et al. render all of the preceding claims to be obvious, as shown above. However, Riley et al. fails to disclose a membrane coupled to the first side of an occlusive implant.
	In the same field of occlusive implants (abstract), O’Halloran et al. teaches an occlusive implant (1 in Fig. 1) with a first side (side above 13) and a second side (side below 13) comprising a hub (12B in Fig. 4) with a membrane (13 in Fig. 1) coupled to the first side (side of 5 facing upwards with respect to 13) of the occlusive implant (1).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Riley et al. disclosure to further incorporate the teachings of O’Halloran et al. and include a membrane coupled to the first side of the occlusive implant. One of ordinary skill in the art would have been motivated to perform this modification in order to stop the flow of blood (PP [0200]: “to prevent blood flow”).
Regarding claim 11, Riley et al. and O’Halloran et al. render all of the preceding claims to be obvious, as shown above. However, Riley et al. fails to disclose wherein the membrane is configured to prevent fluid from passing through.
	In the same field of occlusive implants (abstract), O’Halloran et al. teaches an occlusive implant (1 in Fig. 1) with a first side (side above 13) and a second side (side below 13) comprising a hub (12B in Fig. 4) with a membrane (13 in Fig. 1) configured to prevent fluid from passing through (PP [0200]: “a blood impermeable cover 13 covering the proximal end which functions to prevent blood flow”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Riley et al. disclosure to further incorporate the teachings of O’Halloran et al. and include wherein the membrane is configured to prevent fluid from passing through. One of ordinary skill in the art would have been motivated to perform this modification in order to stop the flow of blood (PP [0200]: “to prevent blood flow”).
Regarding claim 12, Riley et al. and O’Halloran et al. render all of the preceding claims to be obvious, as shown above. However, Riley et al. fails to disclose wherein the membrane is retractable.
	In the same field of occlusive implants (abstract), O’Halloran et al. teaches an occlusive implant (1 in Fig. 1) with a first side (side above 13) and a second side (side below 13) comprising a hub (12B in Fig. 4) with a membrane (13) wherein the membrane (13 in Figs. 14A-B and 15A-B) is retractable (the flap 81 retracts to allow for passage of an elongate shaft 4).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Riley et al. disclosure to further incorporate the teachings of O’Halloran et al. and include wherein the membrane is retractable. One of ordinary skill in the art would have been motivated to perform this modification in order to provide access to the elongate shaft of Riley et al. (50 in Fig. 24) while also preventing blood from entering the first side of the occlusive implant (PP [0214]: “the re-closeable aperture prevents blood entering the recess”).
With respect to claim 14, Riley et al. and O’Halloran et al. render all of the preceding claims to be obvious, as shown above. Riley et al. further discloses wherein the first sensor (581 in Fig. 24) is wireless (col. 17, lines 47-50: "Electronic communication or connection is between the pressure sensors 406, 408, and the control unit 4b either in a wired configuration as shown or via wireless connection as will be appreciated by those skilled in the art", although this section refers to a different embodiment it is still relevant to the sensors of Fig. 24).
Regarding claim 15, Riley et al. discloses an elongate shaft (300 in Fig. 36) having a first sensor (314 on the right) disposed on a first portion thereof and a second sensor (314 on the left) disposed along a second portion thereof, wherein the elongate shaft (300) is configured to be positioned within a patient’s vasculature (col. 1, lines 19-20: “identifying the effect of an occlusion on blood flow in vasculature”) and able to be positioned adjacent to an occlusive implant such that the first sensor (314 on the right) is positioned on a first side of the occlusive implant and wherein the second sensor (314 on the left) is positioned on a second side of the occlusive implant (col. 16, lines 14-17: “The two (2) distal pressure sensors 314 may be separated by a distance that is most appropriate for the size of lesion or thrombus that is common to a particular region”, variable distance allows for space between the sensors to accommodate being placed on different sides of the occlusive implant), wherein the first sensor (314 on the right) is configured to measure a first parameter (col. 16, line 12: “pressure sensors 314”), wherein the second sensor (314 on the left) is configured to measure a second parameter (col. 16, line 12: “pressure sensors 314”), wherein the first parameter is capable of being compared to the second parameter to determine a fluid leak between the occlusive implant and a tissue wall defining the left atrial appendage (abstract: “measuring pressure drop across the stenosis, and calculating FFR from measured pressure drop”), wherein the elongate shaft (300) further includes a fluid pump (col. 16, lines 37-39: “beginning aspiration of the affected area using the thrombus removal catheter 300”, since it is aspirating from aspiration tip 304 this embodiment also includes a fluid pump since it would not be able to aspirate otherwise, also note that it is not specified in the claim that the fluid pump must inject fluid) operatively coupled to a proximal end region (not shown) of the elongate shaft (300).
	However, Riley et al. fails to explicitly disclose an occlusive implant and an elongate shaft wherein the elongate shaft is positioned adjacent the occlusive implant wherein the first sensor is positioned on a first side of the occlusive implant and the second sensor is positioned on a second side of the occlusive implant.
	In the same field of occlusive implants (abstract), O’Halloran et al. teaches an occlusive implant (1 in Fig. 1) with a first side (side above 13) and a second side (side below 13) comprising a hub (12B in Fig. 4) and a retractable (81 in Figs. 14A-B and 15A-B) membrane (13) that can permit access to an elongate shaft (4).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Riley et al. disclosure to incorporate the teachings of O’Halloran et al. and include an occlusive implant coupled to the elongate shaft of Riley et al. wherein the elongate shaft is positioned adjacent the occlusive implant and the first sensor is positioned on a first side of the occlusive implant and the second sensor is positioned on a second side of the occlusive implant. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple combination of devices that would have yielded predictable results.
Regarding claim 16, Riley et al. and O’Halloran et al. render all of the preceding claim limitations to be obvious, as shown above. Riley et al. further discloses wherein both the first and second parameters include at least one of a fluid flowrate, a fluid pressure, and a fluid temperature (col. 16, line 12: “pressure sensors 314”).
Regarding claim 17, Riley et al. and O’Halloran et al. render all of the preceding claim limitations to be obvious, as shown above. Riley et al. further discloses wherein the elongate shaft (300 in Fig. 36) is capable of being operably coupled to a hub on an occlusive implant. Since no special definition for “operably coupled” is provided in the specification, the dictionary definition is relied upon, stating coupled to mean “linked or joined together”. This definition does not require any attachment mechanism or permanent fixation, therefore mere contact between the elongate shaft and an occlusive implant (or indirect contact via another part of the device) is within the broadest reasonable interpretation of this limitation.
	However, Riley et al. fails to explicitly disclose an occlusive implant.
	In the same field of occlusive implants (abstract), O’Halloran et al. teaches an occlusive implant (1 in Fig. 1) with a first side (side above 13) and a second side (side below 13) comprising a hub (12B in Fig. 4) and a retractable (81 in Figs. 14A-B and 15A-B) membrane (13) that can permit access to an elongate shaft (4).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Riley et al. disclosure to incorporate the teachings of O’Halloran et al. and include wherein the elongate shaft is operably coupled to a hub on the occlusive implant. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple combination of devices that would have yielded predictable results.
With respect to claim 18, Riley et al. and O’Halloran et al. render all of the preceding claim limitations to be obvious, as shown above. However, Riley et al. fails to disclose a core wire in the embodiment of Fig. 36 that is capable of coupling to an occlusive implant.
	In the embodiment of Fig. 37, however, Riley et al. teaches an elongate shaft (400 in Fig. 37) with a lumen (404) and a core wire (not marked, line joining 406, 408) that is capable of coupling to an occlusive implant (since there is no special definition in the present specification, the broadest reasonable interpretation of “coupled” includes non-fixed contact between the core wire and an occlusive implant).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the Riley et al. embodiment of Fig. 36 by incorporating the structure of the embodiment of Fig. 37. One of ordinary skill in the art would have been motivated to perform this modification because adding a core wire (col. 17, line 44: “second lumen 404 supporting a guidewire”) is a simple combination that would have yielded predictable results.
	However, the Riley et al. embodiments of Fig. 36 and Fig. 37 each also fail to disclose an occlusive implant.
	In the same field of occlusive implants (abstract), O’Halloran et al. teaches an occlusive implant (1 in Fig. 1) with a first side (side above 13) and a second side (side below 13) comprising a hub (12B in Fig. 4) and a retractable (81 in Figs. 14A-B and 15A-B) membrane (13) that can permit access to an elongate shaft (4), thus enabling coupling between the hub (12B in Fig. 4) and the core wire of the Riley et al. reference. Since no special definition for “coupled” is provided in the specification, the dictionary definition is relied upon, stating coupled to mean “linked or joined together”. This definition does not require any attachment mechanism or permanent fixation, therefore mere contact between the core wire of Riley et al. and the occlusive implant of O’Halloran (or indirect contact via another part of the device) is within the broadest reasonable interpretation of this limitation.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Riley et al. combination to incorporate the teachings of O’Halloran et al. and include wherein the elongate shaft and the core wire is operably coupled to a hub on the occlusive implant (via the retractable portion 81 of the membrane 13 of O’Halloran). One of ordinary skill in the art would have been motivated to perform this modification because it is a simple combination of devices that would have yielded predictable results.
Regarding claim 19, Riley et al. and O’Halloran et al. render all of the preceding claim limitations to be obvious, as shown above. However, in the embodiment of Fig. 36 Riley et al. fails to disclose wherein the first and second sensors are wireless.
	In the alternate embodiment of Fig. 37, Riley et al. teaches first and second sensors (406 and 407 in Fig. 37) wherein the first and second sensors (406 and 407) are contemplated to be wireless (col. 17, lines 47-50: “Electronic communication or connection is between the pressure sensors 406, 408, and the control unit 4b either in a wired configuration as shown or via wireless connection as will be appreciated by those skilled in the art”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective date to have further modified the Riley et al. and O’Halloran et al. combination to further include the teachings of Riley et al. and include wherein the first and second sensors are wireless. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple modification that would have yielded predictable results.
Regarding claim 20, Riley et al. discloses a method comprising advancing an elongate shaft (300 in Fig. 36) into the vasculature of a patient adjacent an occlusive object (col. 1, lines 19-20: “identifying the effect of an occlusion on blood flow in vasculature”), the elongate shaft (300) including a first sensor (left-most 314) disposed thereon and a port (304) disposed at a distal end region (right end of 300) thereof, positioning the elongate shaft (300) with the first sensor (left-most 314) positioned at one location and the port (304) positioned at another location, measuring a first parameter (col. 16, line 12: “pressure sensors 314”) with the first sensor (left-most 314), utilizing the first parameter (col. 16, line 12: “pressure sensors 314”) to determine a fluid leak (abstract: “measuring pressure drop across the stenosis, and calculating FFR from measured pressure drop”, these readings/calculated values would indicate the presence of a fluid leak) wherein the elongate shaft (300) further includes a fluid pump (col. 16, lines 37-39: “beginning aspiration of the affected area using the thrombus removal catheter 300”, since it is aspirating from aspiration tip 304 this embodiment also includes a fluid pump since it would not be able to aspirate otherwise, also note that it is not specified in the claim that the fluid pump must inject fluid) operatively coupled to a proximal end region of the elongate shaft (300).
	However, Riley et al. fails to specifically disclose a method for detecting leakage around an occlusive implant disposed in a left atrial appendage, the method comprising advancing the elongate shaft into the left atrial appendage, positioning the elongate shaft adjacent an occlusive implant with the first sensor positioned on a first side of the occlusive implant and the port positioned on a second side of the occlusive implant.
	In the same field of occlusive implants (abstract), O’Halloran et al. teaches an occlusive implant (1 in Fig. 1) with a first side (side above 13) and a second side (side below 13) comprising a hub (12B in Fig. 4) and a retractable (81 in Figs. 14A-B and 15A-B) membrane (13) that can permit access to an elongate shaft (4), such as the elongate shaft of Riley et al. discussed above. O’Halloran also teaches that the occlusive implant (1 in Fig. 1) is disposed in a left atrial appendage (Fig. 9B, PP [0151]: “the deployment of the occlusion apparatus in the LAA blocking the LAA”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Riley et al. disclosure to incorporate the occlusive implant of O’Halloran and include wherein the method comprises advancing the elongate shaft into the left atrial appendage, positioning the elongate shaft adjacent an occlusive implant with the first sensor positioned on a first side of the occlusive implant and the port positioned on a second side of the occlusive implant. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple combination of devices and methods that would have yielded predictable results.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the membrane includes an absorbable material. Riley et al. lacks an occlusive implant with a membrane while O’Halloran et al. is silent on the membrane (13 in Fig. 1) of the occlusive implant (1) including an absorbable material. As can be seen in Fig. 9F of O’Halloran et al. the membrane (13) is intended to remain within the body after the occlusive implant (not marked) is placed, since the membrane (13) is bio-compatible (PP [0189]: “the covering is a biocompatible scaffold formed from biological material”) and meant to continuously block blood flow (PP [0187]: “intended to prevent blood flow past the occlusion apparatus into the LAA”). Similarly, an absorbable membrane was not suggested by the prior art as most occlusive implants comprising membranes are intended to remain within the body in order to occlude and prevent blood flow and there would be no clear motivation to modify a membrane for absorption by the patient’s body over time.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771          
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771